DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites in lines 6-7, “electronically connected a first electrode of the second transistor is electronically connected to the second electrode of the driving transistor”, which appears to be “a first electrode of the second transistor is electronically connected to the second electrode of the driving transistor”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites in line 1 “the write sub-circuit” which appears to be “a write sub-circuit”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 recites in line 15 “the second transistor is a N-type transistor, the second transistor” which appears to be “the second transistor is a N-type transistor, the first transistor”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Publication No. 2015/0187270 (hereinafter Lee) in view of Wu et al. U.S. Patent Publication No. 2016/0140904 (hereinafter Wu) and Chen et al. U.S. Patent Publication No. 2018/0226026 (hereinafter Chen).
Consider claim 1, Lee teaches a pixel circuit, including: a light emitting device (Figure 2, OLED); a driving sub-circuit configured to drive the light emitting device (Figure 2, T1), the driving sub-circuit including a driving transistor configured to generate a driving current flowing through the light emitting device so that the light emitting device emits light (Figure 2, T1); and a reset sub-circuit comprises a first transistor and a second transistor (Figure 2, T4 and T3); the first transistor is electronically connected between a gate electrode of the driving transistor and an initial voltage terminal (Figure 2, T4, T1 and Vinit), the second transistor is electronically connected between a gate electrode of the driving transistor and a second electrode of the driving transistor (Figure 2, T3); the driving transistor is P-type transistor (Figure 2, T1).
Lee does not appear to specifically disclose the first transistor, the second transistor are configured to be turned on in a reset stage to reset the gate electrode of the driving transistor and a first electrode of the driving transistor.
However, in a related field of endeavor, Lu teaches in a figure 11 a pixel circuit and further teaches the first transistor, the second transistor are configured to be turned on in a reset stage to reset the gate electrode of the driving transistor and a first electrode of the driving transistor (M3 and M6 are ON during T0 (see figure 11 and 13), where [0101] and [0099] refers to initialization phase). In addition, Lu teaches that second transistor M3 can be p-type as shown in figure 11 or n-type as shown in figure 2.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reset stage or initialization via first and second transistors as shown by Lu in figures 11 and 13 in order to prevent the OLED from emitting light abnormally due to the threshold voltage drift as suggested in [0099].
Lee’s figure 2 or Lu’s figure 11 do not show a n-type for the second transistor. 
However, in a related field of endeavor, Chen teaches a pixel circuit in figure 3 and further teaches n-type and p-type transistor hybrid mode in [0040].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide n-type for the second transistor in order to meet design choices since Chen teaches in [0040], in the actual circuit design, the thin film transistor used in the embodiment of the present disclosure can also adopt the N-type thin film transistor or the N-type thin film transistor and the P-type thin film transistor hybrid mode. 

Consider claim 2, Lee, Lu and Chen teach all the limitations of claim 1. In addition, Lee teaches a light emission control sub-circuit configured to transmit the driving current to the light emitting device (Figure 2, T5 and T6).

Consider claim 3, Lee, Lu and Chen teach all the limitations of claim 1. In addition, Lee teaches wherein the reset sub-circuit is further configured to write an initial voltage of an initial voltage terminal to the light emitting device (Figure 2, T7, Vinit and OLED).

Consider claim 4, Lee, Lu and Chen teach all the limitations of claim 1. In addition, Lee teaches wherein a part of the reset sub-circuit is reused as at least a part of a compensation sub-circuit which is configured to compensate a threshold voltage of the driving transistor (Figure 2 and [0068], T3).

Consider claim 5, Lee, Lu and Chen teach all the limitations of claim 4. In addition, Lee teaches wherein a gate electrode of the first transistor is electronically connected to a second scan signal terminal, a first electrode of the first transistor is electronically connected to the gate electrode of the driving transistor, and a second electrode of the first transistor is electronically connected to the initial voltage terminal (Figure 2, T4, Sn-1, T1, Vinit); a first electrode of the second transistor is electronically connected to the second electrode of the driving transistor, and a second electrode of the second transistor is electronically connected to the gate electrode of the driving transistor (Figure 2, T3 and T1).

Consider claim 6, Lee, Lu and Chen teach all the limitations of claim 3. In addition, Lee teaches the reset sub-circuit further includes a third transistor; a gate electrode of the third transistor is electronically connected to a second scan signal terminal (Figure 2, T7, S[n-1]), a first electrode of the third transistor is electronically connected to the light emitting device, and a second electrode of the third transistor is electronically connected to an initial voltage terminal (Figure 2, T7, OLED, Vinit).

Consider claim 7, Lee, Lu and Chen teach all the limitations of claim 5. In addition, Lee teaches the compensation sub-circuit includes the second transistor (Figure 2 and [0068], T3).

Consider claim 8, Lee, Lu and Chen teach all the limitations of claim 5. In addition, Lee teaches wherein the light emission control sub-circuit includes a fourth transistor and a fifth transistor (Figure 2, T5 and T6); a gate electrode of the fourth transistor is electronically connected to the light emission control signal terminal, a first electrode of the fourth transistor is electronically connected to a first voltage terminal, and a second electrode of the fourth transistor is electronically connected to a first electrode of the driving transistor (Figure 2, T5, EM, ELVDD, T1); and a gate electrode of the fifth transistor is electronically connected to the light emission control signal terminal, a first electrode of the fifth transistor is electronically connected to the second electrode of the driving transistor, and a second electrode of the fifth transistor is electronically connected to the light emitting device (Figure 2, T6, EM, T1 and OLED)

Consider claim 9, Lee, Lu and Chen teach all the limitations of claim 8. In addition, Lee teaches wherein a write sub-circuit includes a sixth transistor, a first electrode of the sixth transistor is electronically connected to a first scan signal terminal, a first electrode of the sixth transistor is electronically connected to a data voltage terminal, and a second electrode of the sixth transistor is electronically connected to a first electrode of the driving transistor (Figure 2, T2, S[n], D[m], T1).

Consider claim 10, Lee, Lu and Chen teach all the limitations of claim 9. In addition, Lee teaches wherein the sixth transistor is a P-type transistor (Figure 2, T2 is p-type).

Consider claim 11, Lee, Lu and Chen teach all the limitations of claim 1. In addition, Lee teaches a display device, including the pixel circuit of claim 1 (Figures 1-2, pixel 70).

Consider claim 12, Lee, Lu and Chen teach all the limitations of claim 11. In addition, Lee teaches the display device includes a display panel on which sub-pixels arranged in a matrix are disposed (Figure 1), the pixel circuits being arranged in the sub-pixels; except a first row of the sub-pixels (see second row in figure 1), second scan signal terminals of the pixel circuits in a next row of sub-pixels are electronically connected to first scan signal terminals of the pixel circuits in a previous row of sub-pixels (Figures 1-2, S[n-1]).

Consider claim 13, Lee, Lu and Chen teach all the limitations of claim 11. In addition, Lee teaches resetting a first electrode of the driving transistor, and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the gate electrode (Figure 2, when T3 is ON); writing, by a writing sub-circuit, a data voltage of a data voltage terminal to the driving sub-circuit according to a control signal provided by a first scan signal terminal (Figure 2, when T2 is ON); generating, by the driving sub-circuit, a driving current according to a first voltage terminal, a second voltage terminal, and a data voltage written to the driving sub-circuit; and emitting light by the light emitting device according to the driving current (Figure 2, when T5, T6 and T1 are ON).

Consider claim 14, Lee, Lu and Chen teach all the limitations of claim 13. In addition, Lee teaches compensating, by a compensation sub-circuit, a threshold voltage of the driving transistor in the driving sub-circuit (Figure 2 and [0068], when T3 is ON).

Consider claim 15, Lee, Lu and Chen teach all the limitations of claim 13. In addition, Lee teaches wherein the reset sub-circuit is electronically connected to a second scan signal terminal (Figure 2, S[n-1]); the reset sub-circuit includes a first transistor and a second transistor, wherein a gate electrode of the first transistor is electronically connected to the second scan signal terminal, a first electrode of the first transistor is electronically connected to the gate electrode of the driving transistor, and a second electrode of the first transistor is electronically connected to the initial voltage terminal (Figure 2, T4, S[n-1], T1 and Vint); a first electrode of the second transistor is electronically connected to the second electrode of the driving transistor, a second electrode of the second transistor is electronically connected to the gate electrode of the driving transistor (Figure 2, T3 and T1), and the driving transistor is a P-type transistor (Figure 2, T1); providing a signal of the second scan signal terminal to the gate electrode of the first transistor of the reset sub-circuit so that the first transistor is turned on (Figure 2, T4 and S[n-1]); providing the initial voltage of the initial voltage terminal to the first transistor so that the initial voltage of the initial voltage terminal is written to the gate electrode of the driving transistor (Figure 2, when T4 is ON, Vinit is connected to N1).
Lee does not appear to appear to disclose the reset sub-circuit is electronically connected to a light emission control; setting a first electrode of the driving transistor to a float state and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the gate electrode and the second electrode of the driving transistor in the driving sub-circuit includes: resetting the first electrode of the driving transistor; the first transistor is turned on; providing the initial voltage of the initial voltage terminal to the first electrode of the first transistor so that the initial voltage of the initial voltage terminal is written to the gate electrode of the driving transistor and providing a signal of the light emission control signal terminal to the gate electrode of the second transistor of the reset sub-circuit, so that the second transistor is turned on, the gate electrode of the driving transistor is electrically electronically connected to the second electrode of the driving transistor through the first electrode of the second transistor and the second electrode of the second transistor.
However, Lu teaches the reset sub-circuit is electronically connected to a light emission control (Figure 11, M3 and Emit); setting a first electrode of the driving transistor to a float state and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the gate electrode and the second electrode of the driving transistor in the driving sub-circuit (Figures 11 and 13, when M6 and M3 are ON during phase T0)) includes: resetting the first electrode of the driving transistor (Figures 11, 13, [0099] and [0101], when M6 and M3 are ON); the first transistor is turned on (when M6 is ON); providing the initial voltage of the initial voltage terminal to the first electrode of the first transistor so that the initial voltage of the initial voltage terminal is written to the gate electrode of the driving transistor (when M6 and M3 are ON, SCAN1 is written to gate of M1)and providing a signal of the light emission control signal terminal to the gate electrode of the second transistor of the reset sub-circuit (Figure 11, M3 and EMIT), so that the second transistor is turned on (when M3 is ON during phase T0), the gate electrode of the driving transistor is electrically electronically connected to the second electrode of the driving transistor through the first electrode of the second transistor and the second electrode of the second transistor (when M3 is ON).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reset stage or initialization via first and second transistors as shown by Lu in figures 11 and 13 in order to prevent the OLED from emitting light abnormally due to the threshold voltage drift as suggested in [0099].

Consider claim 16, Lee teaches pixel circuit, including: a light emitting device (Figure 2, OLED); a driving transistor (Figure 2, T1); a first transistor being electronically connected to a gate electrode of the driving transistor and an initial voltage terminal (Figure 2, T4); a second transistor being electronically connected to the gate electrode of the driving transistor and a second electrode of the driving transistor (Figure 2, T3); a third transistor being electronically connected to the light emitting device (Figure 2, T7); a fourth transistor being electronically connected to a first electrode of the driving transistor and a first voltage terminal (Figure 2, T5); a fifth transistor being electronically connected to a second electrode of the driving transistor and the light emitting device (Figure 2, T6); a sixth transistor being electronically connected to the first electrode of the driving transistor and a data voltage terminal (Figure 2, T2); the first transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor and the driving transistor are P-type transistors (Figure 2, T1-T2, T4-T7).
Lee does not appear to specifically disclose wherein the first transistor, the second transistor are configured to be turned on in a reset stage to reset the gate electrode of the driving transistor and a first electrode of the driving transistor.
However, Lu teaches in figure 11, wherein the first transistor, the second transistor are configured to be turned on in a reset stage to reset the gate electrode of the driving transistor and a first electrode of the driving transistor (M3 and M6 are ON during T0 (see figures 11 and 13), where [0101] and [0099] refers to initialization phase). In addition, Lu teaches that second transistor M3 can be n-type as shown in figure 12 or n-type as shown in figure 2.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reset stage or initialization via first and second transistors as shown by Lu in figures 11 and 13 in order to prevent the OLED from emitting light abnormally due to the threshold voltage drift as suggested in [0099].
Lee’s figure 2 or Lu’s figure 11 do not show a n-type for the second transistor. 
However, in a related field of endeavor, Chen teaches a pixel circuit in figure 3 and further teaches n-type and p-type transistor hybrid mode in [0040].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide n-type for the second transistor in order to meet design choices since Chen teaches in [0040], in the actual circuit design, the thin film transistor used in the embodiment of the present disclosure can also adopt the N-type thin film transistor or the N-type thin film transistor and the P-type thin film transistor hybrid mode. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,244,611 in view of Chen.
Claim 1 of this application
Claims 1 and 9 of Patent
A pixel circuit, including: a light emitting device
Claim 1 recites: a pixel circuit, including: a light emitting device
a driving sub-circuit configured to drive the light emitting device
a driving sub-circuit configured to drive the light emitting device
the driving sub-circuit including a driving transistor configured to generate a driving current flowing through the light emitting device so that the light emitting device emits light
the driving sub-circuit including a driving transistor configured to generate a driving current flowing through the light emitting device so that the light emitting device emits light

a reset sub-circuit configured to reset a voltage between a gate electrode and a second electrode of the driving transistor; and a compensation sub-circuit configured to compensate a threshold voltage of the driving transistor, wherein a part of the reset sub-circuit is reused as at least a part of the compensation sub-circuit,

and a reset sub-circuit comprises a first transistor and a second transistor; the first transistor is electronically connected between a gate electrode of the driving transistor and an initial voltage terminal, the second transistor is electronically connected between a gate electrode of the driving transistor and a second electrode of the driving transistor
the reset sub-circuit includes a first transistor and a second transistor, a gate electrode of the first transistor is directly connected to a second scan signal terminal, a first electrode of the first transistor is directly connected to the gate electrode of the driving transistor, and a second electrode of the first transistor is directly connected to the initial voltage terminal, a gate electrode of the second transistor is directly connected to a light emission control signal terminal, a first electrode of the second transistor is directly connected to the second electrode of the driving transistor, and a second electrode of the second transistor is directly connected to the gate electrode of the driving transistor
the second transistor is N-type transistor, 

the driving transistor is P-type transistor
Claim 9 recites: the driving transistor is a P-type transistor

the light emission control sub-circuit includes a fourth transistor and a fifth transistor, a gate electrode of the fourth transistor is directly connected to the light emission control signal terminal, a first electrode of the fourth transistor is directly connected to a first voltage terminal, and a second electrode of the fourth transistor is directly connected to a first electrode of the driving transistor, and a gate electrode of the fifth transistor is directly connected to the light emission control signal terminal, a first electrode of the fifth transistor is directly connected to the second electrode of the driving transistor, and a second electrode of the fifth transistor is directly connected to the light emitting device.
the first transistor, the second transistor are configured to be turned on in a reset stage to reset the gate electrode of the driving transistor and a first electrode of the driving transistor.
Claim 9 recites: setting a first electrode of the driving transistor to a float state and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the gate electrode and the second electrode of the driving transistor in the driving sub-circuit includes: setting the first electrode of the driving transistor to the float state; providing a signal of the second scan signal terminal to the gate electrode of the first transistor of the reset sub-circuit so that the first transistor is turned on; providing the initial voltage of the initial voltage terminal to the first electrode of the first transistor so that the initial voltage of the initial voltage terminal is written to the gate electrode of the driving transistor; and providing a signal of the light emission control signal terminal to the gate electrode of the second transistor of the reset sub-circuit, so that the second transistor is turned on, the gate electrode of the driving transistor is electrically connected to the second electrode of the driving transistor through the first electrode of the second transistor and the second electrode of the second transistor.



As can be seen above, besides the wording, the Patent include all the limitations of claim 1 with the exception of the second transistor is N-type transistor.
However, in a related field of endeavor, Chen teaches a pixel circuit in figure 3 and further teaches n-type and p-type transistor hybrid mode in [0040].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide n-type for the second transistor in order to meet design choices since Chen teaches in [0040], in the actual circuit design, the thin film transistor used in the embodiment of the present disclosure can also adopt the N-type thin film transistor or the N-type thin film transistor and the P-type thin film transistor hybrid mode. 

Claim 16 is rejected based on claims 1, 6 of Patent and Chen’s [0040].
Claim 2 corresponds to claim 2 of Patent.
Claim 3 corresponds to claim 3 of Patent.
Claim 4 corresponds to claim 1 of Patent.
Claim 5 corresponds to claim 1 of Patent.
Claim 6 corresponds to claim 4 of Patent.
Claim 7 corresponds to claim 1 of Patent.
Claim 8 corresponds to claim 1 of Patent.
Claim 9 corresponds to claim 6 of Patent.
Claim 10 corresponds to T2 of Chen in figure 3. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide n-type or p-type in order to meet design choices since Chen teaches in [0040], in the actual circuit design, the thin film transistor used in the embodiment of the present disclosure can also adopt the N-type thin film transistor or the N-type thin film transistor and the P-type thin film transistor hybrid mode.
Claim 11 corresponds to claim 7 of Patent.
Claim 12 corresponds to claim 8 of Patent.
Claim 13 corresponds to claim 9 of Patent.
Claim 14 corresponds to claim 10 of Patent.
Claim 15 corresponds to claim 9 of Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. U.S. Patent Publication No. 2010/0164847 teaches a driving transistor Qd, first transistor Qs2, second transistor Qs3, third transistor Qs6, fourth transistor Qs4, fifth transistor Qs5, sixth transistor Qs1 in figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621